Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is in response to Applicants’ Amendment and Remarks, filed on 5/2/2022, in which claims 1-10 are amended. No claims are newly added or canceled.	
Claims 1-10 are pending in the instant application and are found to be allowable.

The terminal disclaimer filed on 5/2/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on 16/959127, 16/959133 and 16/959138, has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Priority
The application is a National Stage entry of PCT/IT2017/000296 filed on 12/19/2017.
Withdrawn Rejections
Applicant’s response, filed on 5/2/2022, with respect to the rejection of claims 1-10 under 35 U.S.C. 103 as being unpatentable over Sun et al. (CN 106279726 A, Jan 2017), in view of Njikang et al. (US 2013/0203696), further in view of Zhang et al. (US 2002/0141968), further in view of Wortzman et al (US 2009/0204101), further in view of Kim et al. (US 2018/0325798, filed 2016), has been fully considered and is persuasive.  The combined prior art does not reasonably suggest partitioning of a feedstock solution into a plurality of containers, prior to completing crosslinking, in a process of making a hyaluronic acid based gel filler. The rejection is hereby withdrawn.
Applicant’s response with respect to the provisional rejection of claims 1-10 on the ground of nonstatutory obviousness-type double patenting as being unpatentable over 16/959127, 16/959133 or 16/959138, has been fully considered and is persuasive. The terminal disclaimer filed on 5/2/2022 is sufficient to overcome the provisional non-statutory double patenting rejection. The rejections are hereby withdrawn.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art is silent on preparing a hyaluronic acid gel filler by the claimed steps. Specifically, the prior art does not suggest or motivate one to partition a hyaluronic acid gel feedstock solution, comprising a crosslinking agent, into a plurality of containers, prior to completion of crosslinking. Typically, a crosslinked hyaluronic acid gel filler is prepared in bulk then sub-divided into a plurality of containers for packaging and end-use applications. In situations where a hyaluronic acid gel feedstock is partitioned into containers (e.g. syringes) before crosslinking, the crosslinking reagent is kept separate and combined with the feedstock immediately prior to or during administration. Moreover, the specification presents data that the claimed partitioning step improves the degree of air bubble removal during ultrasonication and lower the amount of gel swelling, when compared to a bulk synthesis. Hence, the claims are found to be novel and non-obvious over the prior art.

Conclusion
Accordingly, the application is in condition for allowance.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALE R MILLER whose telephone number is (571) 272-6146.  The examiner can normally be reached on M-F 7:30 AM - 4:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on (571) 272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DALE R MILLER/Primary Examiner, Art Unit 1623